Exhibit 10.3

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT dated as of June 14, 2007
(the “First Amendment”), is by and among CENTRO NP LLC, a Delaware limited
liability company (formerly known as Super IntermediateCo LLC), (the “Borrower”)
BANK OF AMERICA, N.A., as Administrative Agent for the Lenders under the
Revolving Credit Agreement referenced below (in such capacity, the
“Administrative Agent”) and the Lenders to such Revolving Credit Agreement, and
is an amendment to that certain Revolving Credit Agreement dated as of April 20,
2007 by and among the Borrower, the Lenders and the Administrative Agent (the
“Revolving Credit Agreement”).  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Revolving Credit
Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Lenders, and the Administrative Agent have agreed to
amend the Revolving Credit Agreement on the terms and conditions set forth
herein; and

WHEREAS, each of the Guarantors under that certain Guaranty dated as of April
20, 2007, has executed this First Amendment as evidence of such Guarantor’s
consent to the amendment set forth herein and for the purposes of (a)
reaffirming the terms of its Guaranty, (b) making the representations and
warranties set forth herein to the extent applicable to such Guarantor and (c)
for the other purposes referenced herein;

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged by the parties hereto, the parties hereto agree as follows:

1.                                      Amendments to Revolving Credit
Agreement.

(a)                                  All references to “Super IntermediateCo
LLC” contained in the Revolving Credit Agreement (and each other Loan Document)
are hereby deemed to be references to “Centro NP LLC.”

(b)                                 All references to the Borrower as a
“Maryland limited liability company” contained in the Revolving Credit Agreement
(and each other Loan Document) are hereby changed to reference the Borrower as a
“Delaware limited liability company.”

(c)                                  The definition of the term “Applicable
Margin” contained in Section 1.1 of the Revolving Credit Agreement is hereby
deleted in its entirety and replaced with the following:

““Applicable Margin”:  (a) with respect to the unpaid principal balance of Prime
Rate Loans or LIBOR Loans, at all times during which the applicable Pricing
Level set forth below is in effect, (b) with respect to the calculation of the
Facility Fee pursuant to Section 3.1, at all times during which the applicable
Pricing Level set forth below is in effect (the “Applicable Facility Fee
Percentage”), and (c) with respect to the calculation of the Letter of Credit
Commission Fees pursuant to Section 2.5(f), at all times during which the
applicable Pricing Level set forth below is in effect, the respective percentage
set forth below next to such Pricing Level:

Pricing Level

 

LIBOR Loans/
Letter of Credit
Commission Fee

 

Prime Rate Loans

 

Applicable Facility Fee
Percentage

 

 

 

 

 

 

 

 

 

Pricing Level I

 

0.375

%

0

%

0.125

%

Pricing Level II

 

0.425

%

0

%

0.150

%

Pricing Level III

 

0.550

%

0

%

0.150

%

Pricing Level IV

 

0.750

%

0

%

0.200

%

Pricing Level V

 

1.000

%

0.250

%

0.250

%

 


--------------------------------------------------------------------------------


Changes in the Applicable Margin resulting from a change in a Pricing Level
shall become effective as of the opening of business upon the date of any change
in the Senior Debt Rating of the Borrower (or, if applicable, NXL, as determined
in accordance with the definition of the term “Senior Debt Rating”), as
determined by S&P, Moody’s and/or Fitch, as the case may be, which would affect
the applicable Pricing Level.”

(c)                                  The definition of the term “Excepted
Mortgage Indebtedness” contained in Section 1.1 of the Revolving Credit
Agreement is hereby deleted in its entirety and replaced with the following:

““Excepted Mortgage Indebtedness”: means any mortgage Indebtedness of the
Borrower or any of its Subsidiaries pursuant to which a default or event of
default has arisen solely as a result of the Merger or Liquidation and the
transactions related thereto but which has not been accelerated or otherwise the
subject of a demand in accordance with the terms of such Indebtedness for
prepayment prior to maturity.”

(d)                                 The definition of the term “Senior Debt
Rating” contained in Section 1.1 of the Revolving Credit Agreement is hereby
deleted in its entirety and replaced with the following:

““Senior Debt Rating”: the senior unsecured non-credit-enhanced debt rating of
the Borrower as determined by S&P, Moody’s and/or Fitch from time to time;
provided, that (a) if the Borrower receives only two ratings and these ratings
are not equivalent, the Pricing Level is determined by the higher of the two
ratings; (b) if the Borrower receives more than two ratings, the Pricing Level
is determined by the second highest rating and (c) if the Borrower fails to
maintain a Senior Debt Rating from at least two of S&P, Moody’s or Fitch, the
Pricing Level would be the rating level at less than BBB-/Baa3; provided, that
if the Borrower has not yet been rated by any such service, then the latest
rating, if any, given by any such service to NXL shall be used in determining
the Borrower’s rating from such service for purposes hereof.”

(e)                                  Section 5.5 of the Revolving Credit
Agreement is hereby deleted in its entirety and replaced with the following:


“5.5                           LITIGATION.

Except as disclosed on Schedule 4.5, there shall be no injunction, writ,
preliminary restraining order or other order of any nature issued by any
Governmental Authority in any respect affecting the transactions provided for
herein and no action or proceeding by or before any Governmental Authority shall
have been commenced and be pending or, to the knowledge of the Borrower,
threatened, seeking to prevent or delay the transactions contemplated by the
Loan Documents or challenging any other terms and provisions hereof or thereof
or seeking any damages in connection therewith.”

(f)                                    Section 7.1(c) of the Revolving Credit
Agreement is hereby deleted in its entirety and replaced with the following:

“(c)                            Quarterly Statements.  As soon as available, but
in any event within 60 days after the end of the first three fiscal quarters of
each year of the Borrower (except in the case of the first fiscal quarter
occurring during calendar year 2007, for which quarter the outside date for
delivery shall be the date which is 120 days following the end of such quarter),
a copy of the unaudited Consolidated Balance Sheet of the Borrower as at the end
of each such quarterly period, together with the related unaudited Consolidated
Statements of Income and Cash Flows for the elapsed portion of the fiscal year
through the end of such period, setting forth in each case in comparative form
the figures for the corresponding periods of the preceding fiscal year,
certified by the Chief Financial Officer as being true, correct and complete in
all material respects and as presenting fairly the Consolidated financial
condition and the Consolidated results of operations of the Borrower and its
Subsidiaries.”

2


--------------------------------------------------------------------------------


(g)                                 Section 7.1(e) of the Revolving Credit
Agreement is hereby deleted in its entirety and replaced with the following:

“(e)                            Compliance Certificate.  Concurrently with the
delivery of the financial statements referred to in Sections 7.1(a) and 7.1(c),
a Compliance Certificate, certified by the Chief Financial Officer, or Treasurer
and Vice President, setting forth in reasonable detail the computations
demonstrating whether the Borrower is in compliance with the provisions of
Sections 8.13, 8.14, 8.15, 8.16, 8.17 and 8.18.”

(h)                                 Section 7.12(b) of the Revolving Credit
Agreement is hereby deleted in its entirety and replaced with the following:

“(b)                           Not, at any time during the term hereof, (i) fail
to observe all organizational formalities and maintain its records, books of
account, bank accounts, financial statements, accounting records and other
entity documents separate and apart from those of any other Person (except that
Borrower’s financial position, assets, liabilities, net worth and operating
results may be included in the consolidated financial statements of an
Affiliate; provided that such consolidated financial statements contain a
footnote indicating that Borrower is a separate legal entity and that it
maintains separate books and records), (ii) commingle its assets with the assets
of any Person holding equity interests of the Borrower or permit any Person
holding equity interests of the Borrower or any other constituent party
independent access to its bank accounts; (iii) maintain its assets in such a
manner that it will be costly or difficult to segregate, ascertain or identify
its individual assets from those of any other Person; (iv) fail either to hold
itself out to the public as a legal entity separate and distinct from any other
Person or to conduct its business solely in its own name or fail to correct any
known misunderstanding regarding its separate identity; (v) fail to maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of their contemplated business
operations; (vi) without the unanimous written consent of all of its members (A)
file or consent to the filing of any petition, either voluntary or involuntary,
to take advantage of any Debtor Relief Laws, (B) seek or consent to the
appointment of a receiver, liquidator or any similar official, (C) take any
action that might cause such entity to become insolvent, or (D) make an
assignment for the benefit of creditors; (vii) fail to remain solvent or pay its
own liabilities (including, without limitation, salaries of its own employees)
only from its own funds, provided that there are sufficient funds from the
operation of the Property to do so; (viii) acquire obligations or securities of
its members or other Affiliates, as applicable, except as expressly permitted
herein; or (ix) fail to maintain a sufficient number of employees in light of
its contemplated business operations.”

(i)                                     Section 8.11(c) of the Revolving Credit
Agreement is hereby deleted in its entirety and replaced with the following:

“(c)                            the Borrower may (i) effect Stock repurchases
and redemptions to the extent permitted by Sections 8.3(l) or 8.3(m) and (ii) in
connection with the Liquidation, make liquidation payments in respect of the
Series D and E preferred shares of the Borrower in amounts not to exceed
$276,250,000 plus any accrued and unpaid dividends owing at the time of the
Liquidation or at the time of the payment of liquidation payments, as
applicable, in accordance with the terms of such preferred shares;”

(j)                                     Section 8.16 of the Revolving Credit
Agreement is hereby deleted in its entirety and replaced with the following:


“8.16                     INDEBTEDNESS TO UNENCUMBERED ASSETS RATIO.

Permit the ratio of Consolidated Total Indebtedness consisting of Consolidated
unsecured Indebtedness of the Borrower and its Subsidiaries to Unencumbered
Asset Value to, at any time, exceed 60%.”

3


--------------------------------------------------------------------------------


(k)                                  Each of Exhibits A, B, C, D, E, F, G, H, J,
K, L and M to the Revolving Credit Agreement are hereby deleted in their
entirety and replaced with the applicable Exhibit set forth on Rider A attached
hereto.

2.                                      Conditions Precedent.  The effectiveness
of this First Amendment is subject to receipt by the Administrative Agent of
each of the following, each in form and substance satisfactory to the
Administrative Agent:

(a)                                  a counterpart of this First Amendment duly
executed by the Borrower, each of the Guarantors, each of the Lenders and the
Administrative Agent;

(b)                                 payment by Borrower of all outstanding fees
and expenses of the Administrative Agent and the Administrative Agent’s counsel
payable in accordance with the Revolving Credit Agreement and this First
Amendment; and

(c)                                  such other documents, instruments and
agreements as the Administrative Agent may reasonably request.

3.                                      Representations.  The Borrower and each
of the Guarantors collectively represent and warrant to the Administrative Agent
and the Lenders that:

(a)                                  Authorization.  The Borrower and each of
the Guarantors, respectively, has the right and power and has obtained all
authorizations necessary to execute and deliver this First Amendment and to
perform its respective obligations hereunder and under the Revolving Credit
Agreement, as amended by this First Amendment, in accordance with their
respective terms, except to the extent the failure would not reasonably be
expected to have a Material Adverse Effect.  This First Amendment has been duly
executed and delivered by a duly authorized officer of the Borrower and each
Guarantor, respectively, and each of this First Amendment and the Revolving
Credit Agreement, as amended by this First Amendment, is a legal, valid and
binding obligation of the Borrower and each Guarantor (each as applicable),
enforceable against the Borrower and each Guarantor (each as applicable) in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and by equitable principles generally.

(b)                                 Compliance with Laws, etc.  The execution
and delivery by the Borrower and each of the Guarantors of this First Amendment
and the performance by the Borrower and/or the Guarantors of this First
Amendment and the Revolving Credit Agreement, as amended by this First
Amendment, in accordance with their respective terms, does not and will not, by
the passage of time, the giving of notice or otherwise (except to the extent the
failure, violation, breach or default would not reasonably be expected to have a
Material Adverse Effect): (i) require any approval (other than those already
obtained) by any Governmental Authority or violate any law which is applicable
to the Borrower, any Guarantor, any Financial Covenant Party, the Loan Documents
or the transactions contemplated herein or therein; (ii) conflict with, result
in a breach of or constitute a default under the organizational documents of the
Borrower, any of the Guarantors or any other Financial Covenant Party, or any
indenture, agreement/or other instrument to which the Borrower, any of the
Guarantors or any other Financial Covenant Party is a party or by which it or
any of its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Borrower, any Guarantor or any other
Financial Covenant Party other than in favor of the Administrative Agent for the
benefit of the Lenders; and

(c)                                  No Default.  No Default or Event of Default
has occurred and is continuing as of the date hereof nor will exist immediately
after giving effect to this First Amendment.

4.                                      Reaffirmation of Representations.  The
Borrower and each of the Guarantors hereby repeat and reaffirm all
representations and warranties made by such party to the Administrative Agent
and the Lenders in the Revolving Credit Agreement, as amended hereby, and the
other Loan Documents to which it is a party on and as of the date hereof (other
than any representation or warranty expressly relating to an earlier date) with
the same force and effect as if such representations and warranties were set
forth in this First Amendment in full.

4


--------------------------------------------------------------------------------


5.                                      Reaffirmation of Guaranty.  Each of the
Guarantors hereby reaffirms its continuing obligations to the Administrative
Agent and the Lenders under the Revolving Credit Agreement, as amended hereby,
and, except as amended hereby, agrees that the transactions contemplated by this
First Amendment shall not in any way affect the validity and enforceability of
their respective guaranty obligations thereunder or reduce, impair or discharge
the obligations of such Guarantors thereunder.

6.                                      Severability.  If any provision of this
First Amendment or of the Revolving Credit Agreement, as amended hereby, is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this First Amendment or of the
Revolving Credit Agreement, as applicable, shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

7.                                      Certain References.  Each reference to
the Revolving Credit Agreement in any of the Loan Documents shall be deemed to
be a reference to the Revolving Credit Agreement as amended by this First
Amendment and this First Amendment shall be deemed a Loan Document for purposes
of the application of provisions of the Revolving Credit Agreement generally
applicable thereto (including, without limitation, any waiver provisions).

8.                                      Expenses.  The Borrower shall (to the
extent not previously paid pursuant to Section 2(b) above) reimburse the
Administrative Agent upon demand for all reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees) incurred by the Administrative
Agent in connection with the preparation, negotiation and execution of this
First Amendment and the other agreements and documents executed and delivered in
connection herewith.

9.                                      Benefits.  This First Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.

10.                               No Novation. The parties hereto intend this
First Amendment to evidence the amendments to the terms of the existing
indebtedness of the Borrower and Guarantors to the Lenders as specifically set
forth herein and do not intend for such amendments to constitute a novation in
any manner whatsoever.

11.                               GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

12.                               No Implied Agreements.  Except as expressly
herein amended, the terms and conditions of the Revolving Credit Agreement and
the other Loan Documents remain in full force and effect.  The amendments
contained herein shall be deemed to have prospective application only, unless
otherwise specifically stated herein.

13.                               Counterparts. This First Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  It shall not be necessary in making proof of this First
Amendment to produce or account for more than one such counterpart for each of
the parties hereto.  Delivery by facsimile or scanned copy by electronic mail by
any of the parties hereto of an executed counterpart of this First Amendment
shall be as effective as an original executed counterpart hereof.  Each
counterpart hereof shall be deemed to be an original and shall be binding upon
all parties, their successors and assigns.


14.                                 BINDING EFFECT.  THIS FIRST AMENDMENT SHALL
BECOME EFFECTIVE AS OF THE DATE HEREOF AT SUCH TIME WHEN ALL OF THE CONDITIONS
SET FORTH IN SECTION 2 HEREOF HAVE BEEN SATISFIED OR WAIVED BY THE REQUIRED
LENDERS AND IT SHALL HAVE BEEN EXECUTED BY THE BORROWER, THE GUARANTORS AND THE
ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES
HEREOF (TELEFAXED OR OTHERWISE) WHICH, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES
OF THE REQUIRED LENDERS, AND THEREAFTER THIS REVOLVING CREDIT AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWER, THE GUARANTORS, THE
ADMINISTRATIVE AGENT AND EACH LENDER AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.

5


--------------------------------------------------------------------------------


15.                               Release.  Each Credit Party hereby represents
and warrants that it has no claims, counterclaims, offsets, or defenses to the
Revolving Credit Agreement or any of the other Loan Documents, or to the
performance of their respective obligations thereunder and, in consideration of
the Lenders’ and Administrative Agent’s willingness to grant the amendment
referenced herein, hereby releases the Administrative Agent, the Lenders, the
L/C Issuer, the Arranger and each of their respective officers, employees,
representatives, agents, counsel and directors from any and all actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, now known or unknown, suspected or unsuspected to the
extent that any of the foregoing arises from any action or failure to act on or
prior to the date hereof, except to the extent of the gross negligence or
willful misconduct of any such Person.

16.                               Definitions.  All capitalized terms not
otherwise defined herein are used herein with the respective definitions given
them in the Revolving Credit Agreement.  The interpretive provisions set forth
in Article I of the Revolving Credit Agreement, except as modified hereby, shall
apply to this First Amendment as though set forth herein.

[Signature Pages to Follow]

6


--------------------------------------------------------------------------------


[g187901kw03i001.gif]IN WITNESS WHEREOF, each of the parties hereto has caused a
counterpart of this First Amendment to be duly executed and delivered as of the
date written above.

BORROWER:

 

CENTRO NP LLC, a Delaware limited liability company

 

 

(formerly known as Super IntermediateCo LLC)

 

 

 

 

 

By:

   /s/ Steven Siegel

 

 

 

Name:

  Steven Siegel

 

 

 

Title:

EVP, General Counsel and Secretary

 

 

 

 

SUBSIDIARY GUARANTORS:

 

NEW PLAN REALTY TRUST, LLC a Delaware limited

 

 

liability company

 

 

 

 

 

By:

   /s/ Steven Siegel

 

 

 

Name:

  Steven Siegel

 

 

 

Title:

EVP, General Counsel and Secretary

 

 

 

 



 

EXCEL REALTY TRUST - ST, LLC, a Delaware limited

 

 

liability company

 

 

 

 

 

By:

   /s/ Steven Siegel

 

 

 

Name:

  Steven Siegel

 

 

 

Title:

EVP, General Counsel and Secretary

 

 

 

 



 

NEW PLAN FLORIDA HOLDINGS, LLC, a Delaware limited

 

 

liability company

 

 

 

 

 

By:

   /s/ Steven Siegel

 

 

 

Name:

  Steven Siegel

 

 

 

Title:

EVP, General Counsel and Secretary

 

 

 

 

 

 

 



 

CA NEW PLAN ASSET PARTNERSHIP IV, L.P., a Delaware

 

 

limited partnership

 

 

 

 

 

By:

CA New Plan Asset, Inc., a Delaware corporation, its sole

 

 

 

general partner

 

 

 

 

 

By:

   /s/ Steven Siegel

 

 

 

Name:

  Steven Siegel

 

 

 

Title:

EVP, General Counsel and Secretary

 

 

 

 

 

 

 



 

EXCEL REALTY TRUST-NC, a North Carolina general

 

 

partnership

 

 

 

 

 

By:

NC Properties #1 Inc., a Delaware corporation, its managing

 

 

 

partner

 

 

 

 

 

By:

   /s/ Steven Siegel

 

 

 

Name:

  Steven Siegel

 

 

 

Title:

EVP, General Counsel and Secretary

 

 


--------------------------------------------------------------------------------


 

 

NP OF TENNESSEE, L.P., a Delaware limited partnership

 

 

 

 

 

By:

New Plan of Tennessee, Inc., a Delaware corporation, its

 

 

 

sole general partner

 

 

 

 

 

By:

   /s/ Steven Siegel

 

 

 

Name:

  Steven Siegel

 

 

 

Title:

EVP, General Counsel and Secretary

 

 

 

 

 

 

 



 

POINTE ORLANDO DEVELOPMENT COMPANY, a

 

 

California general partnership

 

 

 

 

 

By:

ERT Development Corporation, a Delaware corporation,
general partner

 

 

 

 

 

By:

   /s/ Steven Siegel

 

 

 

Name:

  Steven Siegel

 

 

 

Title:

EVP, General Counsel and Secretary

 

 

 

 

 

 

 

 

 



 

By:

ERT Pointe Orlando, Inc., a New York Corporation, a New

 

 

 

York corporation, general partner

 

 

 

 

 

By:

   /s/ Steven Siegel

 

 

 

Name:

  Steven Siegel

 

 

 

Title:

EVP, General Counsel and Secretary

 

 

 

 

 

 

 



 

CA NEW PLAN TEXAS ASSETS, L.P., a Delaware limited

 

 

partnership

 

 

 

 

 

By:

CA New Plan Floating Rate SPE, Inc., a Delaware
corporation, its sole general partner

 

 

 

 

 

By:

   /s/ Steven Siegel

 

 

 

Name:

  Steven Siegel

 

 

 

Title:

EVP, General Counsel and Secretary

 

 

 

 

 

 

 



 

HK NEW PLAN EXCHANGE PROPERTY OWNER I, LLC, a

 

 

Delaware limited liability company

 

 

 

 

 

By:

   /s/ Steven Siegel

 

 

 

Name:

  Steven Siegel

 

 

 

Title:

EVP, General Counsel and Secretary

 

 


--------------------------------------------------------------------------------


 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER II, L.P., a

 

 

Delaware limited partnership

 

 

 

 

 

By:

HK New Plan Lower Tier OH, LLC, a Delaware limited

 

 

 

liability company, its general partner

 

 

 

 

 

By:

   /s/ Steven Siegel

 

 

 

Name:

  Steven Siegel

 

 

 

Title:

EVP, General Counsel and Secretary

 

 

 

 

 

 

NEW PLAN OF ILLINOIS, LLC, a Delaware limited liability

 

 

company

 

 

 

 

 

By:

   /s/ Steven Siegel

 

 

 

Name:

  Steven Siegel

 

 

 

Title:

EVP, General Counsel and Secretary

 

 

 

NEW PLAN PROPERTY HOLDING COMPANY, a Maryland

 

 

real estate investment trust

 

 

 

 

 

By:

   /s/ Steven Siegel

 

 

 

Name:

  Steven Siegel

 

 

 

Title:

EVP, General Counsel and Secretary

 

 

 

 

 

 

NEW PLAN OF MICHIGAN, LLC, a Delaware limited

 

 

liability company

 

 

 

 

 

By:

   /s/ Steven Siegel

 

 

 

Name:

  Steven Siegel

 

 

 

Title:

EVP, General Counsel and Secretary

 

 


--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/LENDERS:

 

BANK OF AMERICA, N.A., in its capacity as Administrative

 

 

Agent and as the sole Lender under the Revolving Credit Agreement

 

 

 

 

 

 

 

 

By:

   /s/ Mark Mokelke

 

 

 

Name:

  /s/ Mark Mokelke

 

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------